1LE' iD
                                                                                                                 I OF           f
                                                                                                                DI1!`
                                                                                                                        itJt


                                                                                                       2014 OCT         7   al 10: 57
                                                                                                       7A7
                                                                                                                               4f,-4G1-01,4
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTO

                                                  DIVISION II


In re the Personal Restraint                                                     No. 44984 -6 -II
 Of


 CHRISTOPHER LEE OLSEN,                                                  UNPUBLISHED OPINION


                                    Petitioner.




          LEE, J. —   Christopher Lee Olsen was convicted of one count of first degree felony murder.

His conviction was affirmed by this court and our Supreme Court. The Supreme Court issued its

mandate on      February   12, 2013. In this     timely   personal restraint petition ( PRP),   Olsen argues that


he is entitled to a new trial because of prosecutorial misconduct and ineffective assistance of

counsel. Here, any prosecutorial misconduct that may have occurred was not prejudicial and Olsen

fails to present any competent evidence supporting his claims of ineffective assistance of counsel.

Accordingly, we deny Olsen' s petition.

                                                        FACTS


          On January 29, 2007, Olsen and Michael Sublett murdered Jerry Totten. State v. Sublett,

176 Wash. 2d 58, 66 -67, 292 P.3d 715 ( 2012).              Sublett' s girlfriend April Frazier was with Sublett


and Olsen the night of the murder. Sublett, 176 Wash. 2d at 65. Frazier testified at trial. Sublett, 176
Wash. 2d at 66. According to Frazier, both Sublett and Olsen beat Totten. Sublett, 176 Wash. 2d at 66.

However, Olsen claimed that he was not present when Totten was killed; he only helped loot

Totten'   s   home   and move   Totten'   s   body.   Sublett, 176 Wash. 2d   at   66 -67. The State   charged   Olsen
No. 44984 -6 -II



with premeditated            first degree   murder and with         felony   murder      in the   alternative.   Sublett, 176
Wash. 2d at 67.


             At trial, the State introduced recorded jail calls in which Olsen referenced a gun. During

direct examination, defense counsel asked Olsen to explain what type of gun he was referring to

and   Olsen        answered " a   25- millimeter flare      gun   from Boater'      s   World."   8 Report of Proceedings


 RP)    at   856.        During cross -examination regarding the statements on the jail phone calls, Olsen

reiterated        that   he had been referring to     a   flare   gun.   Later, on recross -examination, Olsen stated


that he would not use a gun. The trial court found that Olsen' s assertion that he would not use a

gun allowed the State to ask him if he had been convicted of unlawful possession of a firearm in

2006.        Olsen answered that he had been convicted of unlawful possession of a firearm, and the

prosecutor moved on.




             During closing arguments, the prosecutor used a slide show. The slide show included three

slides that Olsen now challenges:


             1.          The first slide in the presentation titled " State of Washington vs. Michael Sublett

and Christopher Olsen" with Sublett' s and Olsen' s booking photos above the caption " Murder in

the First         Degree Premeditated Murder          or   Felony      Murder."     Response to PRP, App. at 1 ( some

capitalization omitted);



             2.          The ninth slide in the presentation, which is identical to the first. Response to PRP

at App. at 9; and

             3.           The final slide in the presentation showed Sublett' s and Olsen' s booking photos

inside   a circle; around         the   circle were   the terms "      motive," "   planning," "    execution," "   burglary,"

 robbery," " death," " deception,"           and "   flight," each term had an arrow point from the term itself to




                                                                   2
No. 44984 -6 -II



the photos in the circle; the word guilty was superimposed over the booking photos. 1 Response to

PRP at App. at 47.

          When the prosecutor showed the ninth slide during closing argument, Olsen' s defense

counsel objected to the prosecutor " using unadmitted exhibits in this case" and asked for the slide

to be taken down. 9 RP at 977. The trial court began to excuse the jury, but the prosecutor agreed

to take the slide down and move along with his argument. Olsen' s defense counsel also objected

to the final slide of the prosecutor' s closing argument slide show. In response to defense counsel' s

objection,   the trial   court   instructed the   prosecutor       to "   move on" and   to " take that   picture off."   9


RP at 1003.


          A jury found Olsen guilty        of   first degree   felony murder.     Sublett, 176 Wash. 2d        at   67. Olsen


appealed    his   conviction, and we       affirmed.     State v. Sublett, 156 Wash. App. 160, 231 P.3d 231

 2010).    Our Supreme Court granted Olsen' s petition for review and affirmed his conviction.

Sublett, 176 Wash. 2d       at   65.   Olsen' s case was mandated on February 12, 2013. He filed this timely

personal restraint petition on June 4, 2013.


                                                      ANALYSIS


          Olsen argues that he is entitled to a new trial because the prosecutor committed misconduct


during closing argument and he received ineffective assistance of counsel. To be entitled to relief

in a personal restraint petition, Olsen must show either a constitutional error that resulted in actual

and substantial prejudice or a nonconstitutional error that resulted in a complete miscarriage of




1 This final slide is actually the end of a series of slides that starts out with only the photos in a
circle, and each progressive slide adds a term and arrow pointing towards the photos in the center
of the circle. Apparently, the prosecutor is discussing the evidence as each term and arrow is added
to the slide.



                                                               3
No. 44984 -6 -II



justice. In   re   Pers. Restraint of Cook, 114 Wash. 2d 802, 810 -13, 792 P.2d 506 ( 1990). Olsen must


support his claims of error with a statement of facts on which his claim of unlawful restraint is

based and the evidence available to support his factual allegations; he cannot rely solely on

conclusory    allegations.    RAP 16. 7( a)( 2)( i); In   re Pers. Restraint of Williams, 111 Wash. 2d 353, 365,

759 P.2d 436 ( 1988);     see also Cook, 114 Wash. 2d at 813 -14. Olsen also must state with particularity

facts, which, if proven, would entitle him to relief and must present evidence showing his factual

allegations are based on more than mere speculation, conjecture, or hearsay. In re Pers. Restraint

of Rice, 118 Wash. 2d 876, 886, 828 P.2d 1086,              cert.   denied, 506 U.S. 958 ( 1992). If the petitioner' s


allegations are based on matters outside the existing record, he must demonstrate that he has

competent, admissible evidence to establish the facts that entitle him to relief. Rice, 118 Wash. 2d at

886. "[ A] mere statement of evidence that the petitioner believes will prove his factual allegations


is   not sufficient."   Rice, 118 Wash. 2d     at   886. "   If the petitioner' s evidence is based on knowledge in

the possession of others, he may not simply state what he thinks those others would say, but must

present    their   affidavits or other corroborative evidence."          Rice, 118 Wash. 2d at 886.


          Olsen alleges that he is entitled to relief based on prosecutorial misconduct and numerous


alleged incidents of ineffective assistance of counsel. Olsen has failed to identify any instances of

reversible prosecutorial misconduct and he has failed to demonstrate that his counsel' s

performance was         deficient.   Accordingly, Olsen has failed to demonstrate that he is entitled to

relief, and we deny his personal restraint petition.




                                                             4
No. 44984 -6 -II



A. PROSECUTORIAL MISCONDUCT


          To prevail on a claim of prosecutorial misconduct, a petitioner must show that in the

context of the record and all the trial circumstances, the prosecutor' s conduct was improper and

prejudicial.   State      v.   Thorgerson, 172 Wash. 2d 438, 442, 258 P.3d 43 ( 2011).              To show prejudice, a


petitioner must show a substantial likelihood that the misconduct affected the verdict. Thorgerson,
172 Wash. 2d     at   442 -43.         In analyzing prejudice, we do not look at the comment in isolation but in

the context of the total argument, the issues in the case, the evidence, and the instructions given to

the   jury. State    v.   Yates, 161 Wash. 2d 714, 774, 168 P.3d 359 ( 2007), cert. denied, 554 U.S. 922


 2008) ( quoting State          v.   Brown, 132 Wash. 2d 529, 561, 940 P.2d 546 ( 1997)).           If a petitioner fails to


object to misconduct at trial, he waives the issue unless he establishes that the misconduct was so

flagrant and ill intentioned that it caused an enduring prejudice that could not have been cured with

an    instruction to the       jury.    Thorgerson, 172 Wash. 2d        at   443.   The focus of this inquiry is more on

whether the resulting prejudice could have been cured, rather than the flagrant and ill intentioned

nature of the remark.2 State v. Emery, 174 Wash. 2d 741, 762, 278 P.3d 653 ( 2012).

          Olsen argues that the prosecutor committed misconduct during his closing argument by

using improper         and      prejudicial    slides   during   closing    argument.     Olsen   alleges   that ( 1)   the




2 When a petitioner claims prosecutorial misconduct as a ground for collateral attack in a personal
restraint petition, the petitioner must first demonstrate that reversible prosecutorial misconduct
occurred under the standard we apply on direct review, which is discussed above.          Once the
petitioner has met the standard applied on direct review, the petitioner must then show that he can
meet the higher burden of actual and substantial prejudice required for collateral attacks in a
personal restraint petition. In re Pers. Restraint ofMonschke, 160 Wash. App. 479, 496, 251 P.3d
884 ( 2010). Because Olsen cannot meet his burden to show that the prosecutor' s conduct would
be reversible misconduct under the direct review standard, we do not address whether Olsen has
met the higher burden of showing actual and substantial prejudice required for a collateral attack
based on prosecutorial misconduct in a personal restraint petition.


                                                                 5
No. 44984 -6 -II



prosecutor committed misconduct by using his booking photo in the slides, and ( 2) the prosecutor

committed      misconduct     by     using   captions       on   the   slides.   Although the prosecutor improperly

presented unadmitted evidence by using Olsen' s booking photo, the prosecutor' s conduct was not

prejudicial. And, the prosecutor' s remaining conduct was not improper. Therefore, Olsen cannot

show that he is entitled to relief.


        1.          Booking Photo

        Olsen argues that the prosecutor committed misconduct because his booking photo had not

been admitted into evidence. We agree that this was improper. In re Pers. Restraint ofGlasmann,

175 Wash. 2d 696, 704 -05, 286 P.3d 673 ( 2012) (                  holding it is error to submit evidence to the jury

that has     not   been   admitted   at   trial).    However, it is not sufficient for Olsen to show that the


prosecutor' s      conduct was     improper; Olsen          must also      demonstrate   prejudice.   In Glasmann, the


defendant' s booking photos were substantially prejudicial because they showed the defendant

 unkempt and        bloody." 175 Wash. 2d     at   705.   Here, there is nothing significant or prejudicial about

Olsen' s booking photo. From the copies of the slides provided to this court, it does not appear that

Olsen is bloody, beaten, dirty, or disheveled in the photos. In fact, it does not even appear entirely

clear that the photo is a booking photo as the photo shows Olsen from the neck up. Olsen has not

demonstrated how the jury being shown his head shot photo had a substantial likelihood of

affecting the verdict. Accordingly, Olsen has not demonstrated that the prosecutor has committed

misconduct that would entitle Olsen to relief.


        2.          Captions on Slides


           Olsen also argues that the prosecutor committed misconduct by adding captions to the first

two slides and superimposing the word " guilty" over the booking photos in the last slide of the



                                                                  6
No. 44984 -6 -II



presentation. Although we agree that a prosecutor should refrain from altering photographs with

captions, superimposed words, or images, not all captions, titles, and superimposed words require


reversal." In Glasmann, our Supreme Court did not simply rely on the altered photographs, or the

fact that they were captioned, in reaching its decision. Rather, our Supreme Court engaged in the

long -standing, two -part analysis for prosecutorial misconduct: first, we determine whether the

conduct was        improper,     and second, we     determine if the improper         conduct was prejudicial. 175
Wash. 2d      at   703 -07.    In Glasmann, the prosecutor' s conduct was improper because the prosecutor

used his " position of power and prestige" to influence the jury and expressed in the captions a

personal opinion           regarding the defendant'      s guilt.   175" Wn.2d   at   706.   Here, the prosecutor did


neither.



           Here, the       captions   in the first two   slides are not   improper.    The question before the jury

was whether Olsen was guilty of first degree murder, and the State charged first degree murder by

two alternative means. The caption here is no more than a statement of the charges against Olsen;


it does not improperly suggest the prosecutor' s personal opinion.

           In the last slide, the prosecutor linked the image of Olsen' s photo with a progressive


presentation       of admitted evidence        that ultimately led to the word " guilty"          superimposed over




Olsen' s    photo.    Thus, the prosecutor presented an argument rather than a personal expression of


guilt. Accordingly, the prosecutor' s conduct in this case was not improper, and Olsen has failed

to meet his burden to show he is entitled to relief.


B. INEFFECTIVE ASSISTANCE OF COUNSEL


           Olsen makes numerous claims of ineffective assistance of counsel. First, he argues that his

defense counsel was ineffective for failing to move to dismiss a juror who lied about knowing


                                                               7
No. 44984 -6 -II



Olsen.     He also claims that his counsel was ineffective for failing to investigate and present a

diminished capacity defense based on voluntary intoxication. And, Olsen claims that his defense

counsel was ineffective for " opening the door" and allowing the prosecutor to introduce evidence

of his   prior conviction        for    unlawful possession of a         firearm.         Olsen' s ineffective assistance of


counsel claims fail.


          To prevail on an ineffective assistance of counsel claim, the petitioner must show that


defense counsel' s performance was deficient and that the defendant was prejudiced by the deficient

performance.        In   re   Pers. Restraint of Crace, 174 Wash. 2d 835, 840, 280 P.3d 1102 ( 2012) ( citing


Strickland    v.   Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 ( 1984)).                         A petitioner


demonstrates deficient performance by showing that defense counsel' s conduct fell below an

objective standard of reasonableness. Rice, 118 Wash. 2d at 888 ( citing Strickland, 466 U.S. at 686).

 In this regard, the court must make every effort to eliminate the distorting effects of hindsight and

must     strongly   presume      that   counsel' s conduct constituted sound              trial strategy."    Rice, 118 Wash. 2d


at   888 -89 ( citing Strickland, 466 U.S.              at   689).   Defense counsel' s duties include making a

reasonable investigation or making a reasonable decision that a particular investigation is

unnecessary. Rice, 118 Wash. 2d                  at   889 ( citing Strickland, 118 Wash. 2d           at   691).   Defense counsel' s


decision not to investigate must be assessed given all the circumstances. Rice, 118 Wash. 2d at 889


 citing Strickland, 466 U.S.             at   691).    In addition, to show deficient performance, the petitioner


must show the absence of any conceivable legitimate trial tactic explaining counsel' s performance.

State v. Grier, 171 Wash. 2d 17, 33, 246 P.3d 1260 ( 2011).


          A   petitioner      demonstrates         prejudice when     he is   able   to   show a "'    reasonable probability


that, but for counsel' s unprofessional errors, the result of the proceeding would have been different.



                                                                  8
No. 44984 -6 -II



A reasonable probability is a probability sufficient to undermine confidence in the outcome.'"

Crace, 174 Wash. 2d     at   840 ( quoting Strickland, 466 U.S.      at   694). "[ I] f a personal restraint petitioner


makes a successful ineffective assistance of counsel claim, he has necessarily met his burden to

show actual and substantial prejudice" under the standard for obtaining collateral relief. Crace,
174 Wash. 2d at 846 -47.


        1.   Juror Misconduct


        Olsen argues that he received ineffective assistance of counsel because his defense counsel

failed to investigate and take appropriate action regarding alleged juror misconduct. Specifically,

Olsen claims that he knew one of the jurors from jail church services and that he had previously

prayed with    the juror   about   the   case.   He further claims that he shared this information with his


defense counsel, and defense counsel refused to investigate or take any action.

        However, Olsen does not present any evidence establishing either claim. Nothing, besides

Olsen' s self -
              serving affidavit, establishes that the juror lied or that Olsen' s counsel was aware of

the alleged misconduct. A petitioner' s self -
                                             serving affidavit is insufficient to support a claim of

ineffective   assistance   of counsel.      State   v.   Osborne, 102 Wash. 2d 87, 97, 684 P.2d 683 ( 1984)


 defendant' s bare, self -
                         serving allegations in an affidavit are not sufficient to show involuntariness

of a plea).     In order to meet his burden to establish that defense counsel' s performance was


deficient, Olsen must present competent, admissible evidence establishing that defense counsel

failed to investigate the    allegations of juror misconduct.          Rice, 118 Wash. 2d    at   886. Olsen has not


presented     such evidence.       Therefore, Olsen' s ineffective assistance of counsel claim based on

alleged failure to investigate juror misconduct fails.




                                                            9
No. 44984 -6 -II



        2. Voluntary Intoxication

        Olsen claims that defense counsel failed to properly investigate a voluntary intoxication

defense.    Olsen has not presented any competent evidence establishing either that ( 1) his defense

counsel    actually     failed to investigate     a   voluntary intoxication defense     or (   2)   a voluntary


intoxication defense was even available.


        First, Olsen has not submitted competent evidence supporting his allegation that his

defense    counsel      failed to investigate the possibility    of a   voluntary intoxication defense.      As


explained above, Olsen' s bare, self -
                                     serving allegations are not competent evidence supporting his

allegations. Because Olsen has not presented any additional evidence establishing that his defense

counsel    failed to investigate      a   voluntary intoxication defense,        Olsen has failed to present


competent, admissible evidence supporting his allegation that his defense counsel' s performance

was deficient.


          Second, even if Olsen could show that his defense counsel failed to investigate a voluntary

intoxication defense, he has not shown that he would be entitled to a voluntary intoxication

instruction if his defense       counsel   had   performed an   investigation.   To support his claim that he


was entitled to a voluntary intoxication instruction, Olsen must do more than demonstrate that he

had consumed methamphetamine; he must also demonstrate that there is substantial evidence of


the effects of the drug on the [ his] body or mind, and the evidence must " reasonably and logically

connect the [ his] intoxication with the asserted inability to form the required level of culpability to

commit     the   crime charged."   State v. Gabryschak, 83 Wash. App. 249, 252 -53, 921 P.2d 549 ( 1996).

Here, the "      evidence"   that Olsen has submitted consists of articles obtained from the internet


documenting       the   effect of methamphetamine.        PRP Attachment 7 -9.     These articles are hearsay



                                                          10
No. 44984 -6 -II



and are not admissible as evidence to prove the effects of methamphetamine on the body or mind

unless   they   were relied on   by   an expert.   ER 801, 802, 703. Even if the articles were admissible,


Olsen has not presented anything that demonstrates how his consumption of methamphetamine

affected his ability to form the requisite intent to commit the crimes charged. Without presenting

affidavits from experts or some other evidence establishing a prima facie case that he would have

been entitled to a voluntary intoxication defense or instruction, Olsen cannot establish that his

defense counsel' s performance was deficient for_
                                                failing to present a voluntary intoxication defense.

Accordingly, Olsen' s ineffective assistance of counsel claim based on a failure to present a

voluntary intoxication defense fails.

         3. Unlawful Possession of a Firearm Conviction


         Olsen alleges that counsel was ineffective because he " opened the door" and allowed the

State to introduce evidence of Olsen' s conviction for unlawful possession of a firearm. PRP at 25.

We disagree.


         It was a legitimate trial tactic for defense counsel to have Olsen explain his reference to a

gun in the jail call in an attempt to mitigate the prejudicial effect of that comment. We agree that,


based on follow up questions to Olsen' s testimony, this ultimately resulted in the State being

permitted   to introduce   Olsen' s    prior conviction   for   unlawful possession of a   firearm. However,


even if defense counsel could be held responsible for the entire chain of events that unfolded after

defense counsel asked Olsen about his gun reference in the jail call, defense counsel' s conduct was

a legitimate trial tactic and cannot be the basis for an ineffective assistance of counsel claim.




                                                          11
No. 44984 -6 -II



C. CUMULATIVE ERROR


         Olsen also argues that he is entitled to relief because of the cumulative effect of the errors


in his case. Under the cumulative error doctrine, a defendant may be entitled to a new trial when

the   multiple errors combined    deny   the defendant   a   fair trial.   In re Pers. Restraint of Lord, 123
Wash. 2d 296, 332, 868 P.2d 835, 870 P.2d 964,     cent.   denied, 513 U.S. 849 ( 1994). Here, Olsen has


failed to identify multiple errors in his trial. Accordingly, Olsen is not entitled to relief under the

cumulative error doctrine.


         Olsen has failed to demonstrate prosecutorial misconduct and his ineffective assistance of


counsel claims fail. Accordingly, Olsen' s personal restraint petition is denied.

         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is   so ordered.